Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 1 of 9




             Exhibit D
                 Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 2 of 9



    DEALER MERCHANDISING
    GUIDE
    COLOR CODED MATERIALS & PROGRAMS
    TO MAXIMIZE RETAIL SALES
    • HEADER CARDS
    • PRODUCT CARDS
    • AISLE SIGNS
    • AISLE FLAGS
    • HARDWARE
    • BANNERS




                                Shown: 8 ft. Bin Display with Color Coded Product Headers




                                                                                    1-800-328-5934
                                                                                     MiTek-US.com
1
                   Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 3 of 9
Dealer Merchandising Program

    Color Coded Product Headers – 20 mil Styrene, 10″ x 24″




    #H-TR                            #H-H1-JL                               #H-H2-JUS




    #H-GH                            #H-F1                                  #H-F2




    #H-CM                            #H-CB1-PAU                             #H-CB2-C44




    #H-CB3-KCC                       #H-CB4-BC400                           #H-CB5-WE




    #H-AS1-MPA1                      #H-AS2-MPA2                            #H-AS3-ST



                                                     Use 2 per header holder.
                                                     Recommended for 8-ft sets and larger.
                                                     Do not combine with structural connector header.

    #H-FI1

2                                               1-800-328-5934                                          USP2299M-8/2018
                    Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 4 of 9
Dealer Merchandising Program

Structural Connectors Headers – 20 mil Styrene, 10″ x 24″




    #H-MSC1                        #H-MSC2                                #H-MSC3




    #H-MSC4                        #H-MiTekCenter                         #H-OZCO




    #H-ProSeries                   #H-Specifier                           #H-DeckDesigner



                                                             Use 2 per header holder.
                                                      Recommended for 4-ft sets & 8-ft sets.
                                                    Do not combine with color coded header.

    #H-CatalogApp




Header Fixtures




     10" x 48" Header Holder                  Header Bracket                           Christmas Tree Clip
       Accommodates two                       Set of 4 included                         Included with each
           24" headers                        with each holder                            header bracket
               #HH                                   #HB                                       #CTC
3
                                              1-800-328-5934                                         USP2299M-8/2018
                             Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 5 of 9
Dealer Merchandising Program


    Product Cards – Cardstock, 5.75″ x 2.75″
    Color coded by product category, provide graphic representation of installation and finish. Order by SKU number on separate form.




    Product Card Holders




             3″ x 48″ Clear Plastic                                  3″ x 48″ Clear Plastic                          3″ x 5″ Single Product
                  Snap-Lock                                          Adhesive Strip Back                                  Card Holder
             Channel Strip holder                                    Channel Strip holder                              Clips on Wire Rack
             Holds 7 Product Cards                                   Holds 7 Product Cards                                  #SPCH-5
                    #SLCH                                                   #ABCH
                        Use with
                     Snap-Lock Clip
                    Pack of 4 included
                        with strip
                          #SLC


                                                                                                                     3″ x 5″ Single Product
                                                                                                                          Card Holder
                                                                                                                      Adhesive Strip Back
                                                                                                                          #SPCH-ADH



4                                                                     1-800-328-5934                                                          USP2299M-8/2018
                                                 Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 6 of 9
Dealer Merchandising Program


Aisle Signs – 40 mil Styrene, 3.5″ x 48″                                            Category Aisle Flags – 20 mil Styrene, 3″ x 2.5″

  Product        Corrosion                           Reference Number
Categories       Protection                           Conversion Chart                                   Caps              Angles
                                                                                          Hangers                                        General
                                                                                                           &                  &
 (2 sided)        (2 sided)                               2 sided                                        Bases             Straps
                                                                                                                                        Hardware
  #AS-PC           #AS-CP                                #AS-RNC
                                                                                    #AF-H            #AF-CB          #AF-AS           #AF-GH

     PRODUCT
                   CORROSION
                   PROTECTION                                                             Concrete       Truss/
                                                                                             &                            Fasteners       New!
                     GUIDE
    CATEGORIES

                                                                                                         Rafter
                         INTERIOR
                            USE
                            G90
                                                                                          Masonry
                        G90 Galvanizing
                     Galvanizing provides a



                                                                                    #AF-CM           #AF-TR          #AF-F            #AF-N
                    prefabrication coating of
                     0.90 ounces of zinc per
                   square foot of surface area
    HANGERS         measured in accordance
                        with ASTM A 653.

                     Required Fasteners:
                            Bright




                         EXTERIOR
                            USE
      CAPS
                          G185-TZ
        &
      BASES        Triple Zinc Galvanizing
                               (TZ)
                   provides a prefabrication
                    coating of 1.85 (G-185)
                   ounces of zinc per square
                      foot of surface area
                   measured in accordance
                       with ASTM A 653.

                     Required Fasteners:
                      Hot-dip galvanized


     GENERAL
    HARDWARE

                         EXTERIOR
                           USE
                           HDG
                      Hot-Dip Galvanized
                             (HDG)
                      HDG coating provides
                    an after-fabrication hot-
                    dipped zinc coating. Hot-
    CONCRETE           dip products meet
       &            requirements set forth in
                          ASTM A 123.
    MASONRY
                     Required Fasteners:
                      Hot-dip galvanized




                         EXTENDED
                           LIFE
                        GOLD COAT
     PLATED
     TRUSS              Gold Coat (GC)
                   Gold Coat is a proprietary
                      multi-layer protection
                   system. It is comprised of
                       an organic top coat
                     barrier layer and a zinc
                    layer placed over a steel
                            substrate.

                     Required Fasteners:
                     Gold Coat or Hot-dip
                          galvanized

     ANGLES
        &
     STRAPS

                        EXTREME
                           LIFE
                        STAINLESS
                                                                                    Indicate style of aisle sign holder
                     Stainless Steel (SS)
                    Best option for corrosion
                       protection. Quality
                     stainless steel (316SS
                      grade steel) is used




                                                                                    Aisle Flags and Aisle Sign Holders
                    to fabricate connectors.
    FASTENERS
                     Required Fasteners:
                       Stainless Steel




Use 3 sign holders per sign. Indicate clip style:
Edge-Clip or Price Rail




                                                                                     Finned Edge-Clip                        Finned Price-Rail
                                                                                         Flag Holder                            Flag Holder
                                                                                     (Attaches to metal                     (Snaps into standard
                                                                                    shelving up to 13 ga.,                 1-1/2" price channels)
                                                                                     or to rails or strips)                       #FH-PR
                                                                                           #FH-EC




5
                                                                         1-800-328-5934                                                    USP2299M-8/2018
                     Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 7 of 9
Dealer Merchandising Program


Color Coded Backer Strips – 20 mil Styrene, 3″ x 48″
For use behind product cards, inserts into channel strip holder. Can be easily cut to required length.


    #BS-H                                                   #BS-CB


    #BS-AS                                                  #BS-CM


    #BS-F                                                   #BS-GH


    #BS-TR
                                                                                                    Use with
                                                                                              3"x 48" Clear Plastic
                                                                                              Channel Strip holder
                                                                                               #SLCH or #ABCH
Color Coded Channel Strips – 1″ x 48″                                                               on pg. 4
For use behind pricing on gondola shelf or rack.
Can be easily cut to required length.

#CS-H

#CS-AS                                                                Window Cling – 7″ x 5″
#CS-F

#CS-TR

#CS-CB

#CS-CM

#CS-GH


Strap Backer Board – 36″ x 36″                                 MiTek Banner – 5' x 3'
Use with 4 Christmas Tree clips (page 3).



                             Custom
                             Sizes
                             Available




                             #SBB

6                                                    1-800-328-5934                                            USP2299M-8/2018
             Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 8 of 9
Dealer Merchandising Program




                    Gondola Shelf Bin Kit System

        Contents of the Kit:
        • (10) – Slotted Divider Strips
        •   (20) – 18" Dividers
        •   (5) – 20" Dividers
        •   (5) – Clear Sign Holders
            with 48" adhesive strips
        •   Set up for – four shelves
            with18" dividers & one
            shelf with 20" divider
        #GOND4822

                                     20"
                                           or 2
                                               2" D
                                                   epth




                                  48"
                           Clear sign holder
                           for product cards

        Overall Measurement of shelf
        With 18" dividers: 48" width x 20" depth
        With 20" dividers: 48" x 22" depth




7
                                                  1-800-328-5934          USP2299M-8/2018
                              Case 3:20-cv-06957 Document 1-4 Filed 10/06/20 Page 9 of 9
Dealer Merchandising Program
        DEALER MERCHANDISING
        PROGRAM
                                                                      EXAMPLE OF 4 FT CARTON DISPLAY

                                        HEADER HOLDER




                                           NEW HEADERS
              Shown: Structural Connector Headers
             Two 24-in headers in 48" header holder




                                      COLOR CODED
                                   BACKER STRIPS
                                                &
                                   CLEAR PLASTIC
                             CHANNEL STRIP HOLDER




                                    NEW PRODUCT CARDS
                                                      (optional)




    Note: Representational only. Craft cartons with new labels will
    be replaced as dealer inventory is depleted and re-ordered.




                                                                                                                        1-800-328-5934
                                                                                                                         MiTek-US.com
                                                                                       ©2018 MiTek Industries, Inc. All Rights Reser ved. #2299M-8/2018
8                                                                     1-800-328-5934                                              USP2299M-Revised January, 2017
